| A028 Vv Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 1 of 17 Page 16
REV 10/07
PETITION UNDER 28 USC § 2254 FOR WRIT OF 1 9 mm 9 4. § "d
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

ro. *
United States District Court District: EASTERN SE ( : | My M A( 0
Name (under which you were convicted): Docket or Case No.:

 

 

 

 

 

 

 

 

Timmy Weodrow Magee L2-CRB- 1 1957
Place of Confinemént: Prisoner No.:
Dixon Correctional Lastitute- 506 S56
Petitioner (include the name under which you were convicied) Respondent {authorized person having custody of petitioner) "|
Vv.
—s
Tin my Woodrow) Magee Warden Jason Kent, et al.

 

 

 

The Attomey G General of the State of Lt Ou i NG

 

PETITION

I, (a) Name and location of court that entered the judgment of conviction you are challenging:

at nd Judicia! Districl Court

Furish of Washin gen State vf hoursaabe

Washngton + Maik St,, PO.Box 607, Frenklinten, AA, "2439-060
(b) Criminal dockét or case number (if you know): /2.- CRS —- 114-74

 

 

 

2. (a) Date of the judgment of conviction (if you know); Apr: | 30 20414
(b) Date of sentencing: Ape i] BO, olOd4 ?
3. Length of sentence: (2 5) Tween ty ~ Live years Y.
4. In this case, were you convicted on more than-one count or of more than one crime? Yes JN
5. Identify all crimes of which you were convicted and sentenced in this case:
For i ‘ble Kap qe
Second Degre Kidng. pring
6. (a) What was your plea? (Chec ne)
(1) Not guilty J (3) Nolo contendere (no contest)
J (2) Guilty J (4) Insanity plea
=" DERED FOR FILING ag ee
Process
$ Dkid
“PR 15 2019 — CiRmDep,
___ Doc. No. "

 

uS DISTRICT COURT

Eastern Ui... ct of Louisiana
Deputy Clerk
| AM - Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 2 of 17 Page 16

REV 10/07

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count ro charge, what did
you plead guilty to and what did you plead not guilty to? Not ui [t to Forci ble, Ku pe

and Not guilty te Second Décpees Kidaappiag.

(c) neva trial, what kind of trial did you have? (Check one)
Jury Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
ve ‘) No

8. Did you appegl from the judgment of conviction?
wa O No

9. If you did appeal, answer the following: | — the fiat Ly rtuil
(a) Name ofcout: 22nd SJudicéel “District court Ip of Appeal
(b) Docket or case number (ifyouknow): QO/ID KA OLOS5
(c) Result: “Denied 2018
(d) Date of result (if you know): Tune 5) . ; . a 1982)
(e) Citation to the case (if you know): State. vi. peed ) 404 Sv. aed abe, Ze if 1 Cin Sfyfox)
(f) Grounds raised: State v. Brown, 2002.- 223! (4. FP

$44 So2d Sob, 564 ot
() Denied & motion bo Reconsider and that the sentence Imp
Was Ox cessive here! bebo
(2) Failed tw prvide sentences te be served at
and ani egal Sentence imposed

(g) Did you seek further review by a higher state court? es | No

If yes, answer the following:
(1) Name of court: Supreme Court of hou IS1GNOW
(2) Docket or case number (if you know): AOl7 ~ Kw- 068!)

(3) Result: “Den ed

(4) Date of result (if you know): © chober ioth, 2Ole
_ AG 2H
REV 10/07

Case 2:19-cv-09487-BWA-JCW Document 1 Filed 04/15/19 Page 3 of 17 Page 16

(5) Citation to the case (if you know):
(6) Grounds raised:

(b) Did you file a petition for certiorari in the United States Supreme Court? O Yes KO

If yes, answer the following:
(1) Docket or case number (if you know):
(2) Result:

(3) Date of result (if you know):
(4) Citation to the case (if you know):

Other than the direct appeals listed above, have you previously filed any otherpetitions, application, or motions
ou

concerning this judgment of conviction in any state court? _] No

If your answer to Question 10 was “Yes,” give the following information: . Ke /: £)
. - stim Kere

(a) (1) Name of court: 22nd Tudiciaf Distrizl Court (fest fon v)

(2) Docket or case number (if you know): {2- CRS— 114 S74
(3) Date of filing (if you know): M JO, 2oLT

(4) Nature of the proceeding: Tre Court’ order hor Cop of traserhots
(5) Grounds raised: to be provided to Delerdent

(6) Did you eon where evidence was given on your petition, application, or motion?
) Yes No

(7) Result: Den ied
(8) Date of result (if you know): Mav Z¢, 2oOlS
“pone * Case 2:19-cv-09487-BWA-JCW Document 1 Filed 04/15/19 Page 4 of 17 Page 16

- REV 10/07

(b) If you filed any second pelition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
) Yes “] No
(7) Result:
(8) Date of Result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:
AO 241

Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 5 of 17 Page 16

 

 

 

REV 10/07
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:
(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?
(1) First petition: O Yes QO No
(2) Second petition: 1 Yes O No
(3) Third petition: 1) Yes O No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties fo the United States. Attach additional | pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):

(b) If you did not exhaust your state remedies on Ground One, explain why:
AO) |
REV 10/07

(c)

(d)

Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

Post-Conviction Proceedings:

Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 6 of 17 Page 16

DO Yes O No

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

OQ Yes fl No

(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court's opinion or order. if available):

(3) Did you receive a hearing on your motion or petition?
(4) Did you appeal form the denial of your motion or petition?
(5) If your answer to Question (d)(4) if “Yes,” did you raise this issue in the appeal?

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court’s opinion or order, if available):

TT Yes “J No
1 Yes J No
O Yes "| No

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:
Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 7 of 17 Page 16

AQ 241
REV 10/07

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have used to

exhaust your state remedies on Ground One:

GROUND TWO:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c) Direct Appeal of Ground Two:
(1) Ifyou appealed form the judgment of conviction, did you raise this issue? tL] Yes ‘] No
(2) If you did not raise this issue in your direct appeal, explain why: ‘J Yes O No
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state tria] court?

O Yes 1) No
(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:
A021 . Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 8 of 17 Page 16
REV 10/07

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? _] Yes QO No
(4) Did you appeal form the denial of your motion or petition? O Yes i] No

(5) Ifyour answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? O Yes QO No

(6) Ifyour answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
AO 241
© REW 10/07

Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 9 of 17

(6) If you did not exhaust your state remedies on Ground Two, explain why:

9)

(d)

Direct Appeal of Ground Three:

(1) Ifyou appealed form the judgment of conviction, did you raise this issue? CO Yes 1 No

(2) Ifyou did not raise this issue in your direct appeal, explain why: i] Yes 1 No

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

J Yes O No

(2) If your answer to Question (d)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? J Yes J No
(4) Did you appeal form the denial of your motion or petition? J Yes ‘J No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? J Yes 3 No

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court's opinion or order, if available):

Page 16
Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 10 of 17 Page 16

saN AT

. AO’)
° REV 10/07
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c) Direct Appeal of Ground Four:
(1) If you appealed form the judgment of conviction, did you raise this issue? J Yes -} No
(2) Ifyou did not raise this issue in your direct appeal, explain why: “Yes 1 No
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

"] Yes [| No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:
nor Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 11 of 17 Page 16

“REV 10/07

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? _] Yes J No
(4) Did you appeal form the denial of your motion or petition? 1 Yes J No

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? _] Yes -] No

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two
Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 12 of 17 Page 16

, £029

REV 10/07
13. Pleas answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? O Yes QO No
If your answer is “No,” state which grounds have not been so presented and give your reason(s) for not
presenting them:
(b) Is there any ground in this petition that has not been presented in some state or federa) court? If so, what
ground or grounds have not been presented, and state your reasons for not presenting them:
14. Have you previously filed any type of petition, application, or motion in a federal coun regarding the conviction
that you challenge in this petition? O Yes O No
IfYes,” state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised. the date of the court’s decision, and the result for each petition, application, or motion filed. Attach a copy
of any court opinion or order, if available.
15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? i) Yes 3 No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the ground

raised.
som Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 13 of 17 Page 16

~ REV 10/07

‘

18. Give the name and address, if you know, of each attomey who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: DAO KUEHT, PUSIEC DEFENOER , FRANKLENTON, LA T0138 -0l0
(b) At arraignment and plea: Spang,

(c) At trial: SAAT

(d) Al sentencing: SAMY

(e) On appeal: N/A

(f) In any post-conviction proceeding: N/A

(g) On appeal from any ruling against you in a post-conviction proceeding: AJA

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes ® No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes i) No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
aot” Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 14 of 17 Page 16

. REV 10/07

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 U.S.C. § 2244(d) provides in
part that:
(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in

custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution ro laws of the united States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been

discovered through the exercise of due diligence.
som Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 15 of 17 Page 16

"REV 10/07
“, 0 *

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect ot the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection,

Therefore, petitioner asks that the Court grant the following relief:

or any other relief to which petitioner may be entitled.

N/A

Signature of Attorney (if any)

| declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on Apr! | | | 25K] (date}.

 

 
   

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
TTR SP fn rT Se eS ST kT ceniinrees acorns sort see as

ad ee a - -

| Leet tM A Atal tL Ed sally ra Cole, .

         

I a

Baton Rouge | PRBC 70k ———————S

        

 

 

Case 2:19-cv-09487-BWA-JCW Document1 Filed 04/15/19 Page 16 of 17

, PRE 12, /APR. 2019" Pri oo
| I WIS | i
eFidb WM) Jen rye eran
ISK0 Word sa315 Aydlay gag
WA 40 opera NEVE #2 30 spy775
ea, - BElo-BhLalL wo wenvl

BoL God
| 1 W002 Jan
AAWAIENE Tans 3g707 NOG

IIS MW “C1 AWWEL

SCPCSTO LILES
2PlolelZ

 

 

o
Ure SSW isa jwsodceu

aoe

OT SL CP awe er ses:

 
09487-BWA-JCW *

=

vd.
iB:
uu
QO -
eo,
oO"

sCV

fT7

  

fe

 

 

‘

~

 

9: Page 17

    

 

: NOStus a

CE ey

SIN
Des

G3y0s

Tine LSet

   

 

21NGD wos
NOdS2y 104
NID LON:

Caste
